Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered April 27, 1992, convicting him of leaving the scene of an accident without reporting, after a jury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence, in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Lewis, 162 AD2d 760, 764). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s contention that he was denied the effective assistance of trial counsel is based largely upon matters dehors the record which are not reviewable on direct appeal (see, People v Neal, 205 AD2d 711; People v Yancy, 189 AD2d 793, 793-794). To the extent that this contention is reviewable, upon our review of the record and upon the totality of the circumstances, we find that the defendant was afforded meaningful representation (see, People v Rivera, 71 NY2d 705, 708-709; People v Baldi, 54 NY2d 137, 147).
Finally, we agree with the trial court that there was no basis for instructing the jury with regard to Vehicle and *868Traffic Law § 605. Thus, the defendant’s request that it be charged was properly denied (see, CPL 300.50, 300.10). Bracken, J. P., Copertino, Joy and Altman, JJ., concur.